DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on 6/17/2022.

The application has been amended as follows: amend claims 1 and 5 and cancel claim 4.

1. A recording device comprising: 
a recording unit configured to discharge a plurality of colors of ink; and 
a control unit configured to control the recording unit to perform recording of an image on a recording medium, wherein 
the control unit is configured to: 
perform color expansion processing to copy, to a target pixel, a recording amount of first ink included in another pixel, the target pixel configuring image data representing the image and being adjacent to the other pixel, the other pixel including the recording amount of the first ink of the plurality of colors of ink, the target pixel including a recording amount of second ink of the plurality of colors of ink; and 
cause the recording unit to perform recording based on the image data after the color expansion processing; 
before performing color expansion processing, the target pixel does not include the recording amount of the first ink; and 
the second ink has a different color than the first ink.

4.  Canceled.

5. A recording method for performing recording of an image on a recording medium by controlling a recording unit configured to discharge a plurality of colors of ink, the method comprising: 
a color expansion step for copying, to a target pixel, a recording amount of first ink included in another pixel, the target pixel configuring image data representing the image and being adjacent to the other pixel, the other pixel including the recording amount of the first ink of the plurality of colors of ink, the target pixel including a recording amount of second ink of the plurality of colors of ink; and 
a recording step for causing the recording unit to perform recording based on the image data after the color expansion step, wherein 
before the color expansion step, the target pixel does not include the recording amount of the first ink; and 
the second ink has a different color than the first ink.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “the control unit is configured to: 
perform color expansion processing to copy, to a target pixel, a recording amount of first ink included in another pixel, the target pixel configuring image data representing the image and being adjacent to the other pixel, the other pixel including the recording amount of the first ink of the plurality of colors of ink, the target pixel including a recording amount of second ink of the plurality of colors of ink; and 
cause the recording unit to perform recording based on the image data after the color expansion processing; 
before performing color expansion processing, the target pixel does not include the recording amount of the first ink; and 
the second ink has a different color than the first ink”.  
The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2 and 3, for the same reason as discussed above for parent independent claim 1, dependent claims 2 and 3 also contain(s) allowable subject matter.
The reason for allowance of claim 5 is the inclusion of “a color expansion step for copying, to a target pixel, a recording amount of first ink included in another pixel, the target pixel configuring image data representing the image and being adjacent to the other pixel, the other pixel including the recording amount of the first ink of the plurality of colors of ink, the target pixel including a recording amount of second ink of the plurality of colors of ink; and 
a recording step for causing the recording unit to perform recording based on the image data after the color expansion step, wherein 
before the color expansion step, the target pixel does not include the recording amount of the first ink; and 
the second ink has a different color than the first ink”.  
The foregoing limitation(s), when combined with the other limitations of claim 5, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Metcalfe (US 9,573,382 B1)
A method of compensating for an inoperable inkjet in an inkjet printer that forms printed images with multiple drop sizes has been developed. The method includes identifying at least one neighboring pixel in a region of multi-bit halftoned image data around a pixel corresponding to the inoperable inkjet and modifying the at least one neighboring pixel to enable an inkjet that neighbors the inoperable inkjet to eject an ink drop during printing operation to compensate for the inoperable inkjet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 17, 2022